Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 42-45, 47-52, 58-61 are allowed.  The prior art discloses compressed sensing high resolution functional magnetic resonance imaging as taught by (Lee US 2019/0150742) and method and systems for analyzing functional imaging data as taught by (Lee US 2018/0368720) and modeling social and emotional brand consumer relationship as taught by (Bakalash US 2018/0253732) and health activity monitoring and work scheduling as taught by (Ni US 2018/0107793). 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1 a “method using neuroimaging data obtained from neuroimaging of brain tissue from a subject-vertebrate brain, determining extents of neural connections between different locations in said brain, wherein determining said extents of said neural connections comprises causing a computer to estimate a correlation of a neural connection between brain tissues at first and second brain locations in said subject-vertebrate brain, wherein causing said computer to estimate said correlation between said neural connection between said brain tissues at said first and second brain locations comprises: receiving said neuroimaging data, said neuroimaging data being a result of having non-invasively imaged said brain tissue from said subject-vertebrate brain using a neuroimaging procedure selected from the group consisting of functional magnetic resonance imaging, diffusion tensor imaging, magnetoencephalographic imaging, positron emission tomography, single photon emission computed tomography, and electroencephalography, said neuroimaging data comprising voxels that provide information concerning a neural relationship selected from the group consisting of a neural relationship that arises from existence of a physical fiber bundle of fibers extending between said first and second brain tissues existence of a functional association in time between said first and second brain tissues, from said neuroimaging data, acquiring first element data and second element data representing, respectively, attributes of said first location and said second location in said subject-vertebrate brain; acquiring neural connectivity data linking the first element data and the second element data, wherein the neural connectivity data comprises a representation of an extent of a functional and/or structural connection between the first location and the second location in the subject-vertebrate brain and wherein the first element data, second element data, and the neural connectivity data form a semantic network that incorporates information concerning strengths of axonal connections between tissues in said brain; acquiring anatomical brain atlas data; using the anatomical brain atlas data to annotate the neural connectivity data to thus generate neurological knowledge model data related to the subject- vertebrate brain, wherein the neurological knowledge model data is a computer implemented semantic network implemented using a database that is capable of being queried using a formal linguistic specification that is derived from the semantic network; and outputting the neurological knowledge model data.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626